Title: To George Washington from Peter Bundy, 13 October 1775
From: Bundy, Peter
To: Washington, George


Westfield [Mass.] 13 October 1775. “Humbly Sheweth that Since your Petitioner Engaged in the Service his father Has Died of Sickness & the Family has been a long Time Vissited with the Same Kind of Sickness Which Fam[i]ly Consists of Your Petitioners Mother & Eight Brothers & Sisters Your Petitioner being the oldest Child & there being no Other Brother Capable of Gathering the Harvest or Sowing of Grain Which is Nessesary to be Done at this Season of the year There being Much Business of that Kind to be done on the farm of the Decd & Help is not to be Had in that NeighbourHood Your Petitioner therefore Humbly Prays your Excellency to Dismiss Him from the Service And Suffer him to Return home to The Famely he belongs too that he might have Oppertinity To afford them that Relief That the Laws of God & Nature Require of One in his Predicament.”
